                     Case 1:20-cv-00852-CJN Document 1-2 Filed 03/30/20 Page 1 of 6

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia

                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
       Case 1:20-cv-00852-CJN Document 1-2 Filed 03/30/20 Page 2 of 6




                          FULL LIST OF PLAINTIFFS

NATIONAL IMMIGRATION PROJECT OF THE NATIONAL LAWYERS GUILD, on behalf
of its members,
2201 Wisconsin Ave NW, Suite 200
Washington, D.C. 20007;

AMERICAN IMMIGRATION LAWYERS ASSOCIATION, on behalf of its members,
1331 G Street, NW, Suite 300
Washington, D.C. 20005-3142;

IMMIGRATION JUSTICE CAMPAIGN, on behalf of its members,
1331 G Street, NW, Suite 200
Washington, D.C. 20005-3142;

ENRIQUE NAPOLES VAILLANT,
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ERNESTO RODRIGUEZ CEDENO,
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ARLETY ALIAGA-COBAS,
Eloy Detention Center
1705 E Hanna Rd
Eloy, AZ 85131;

REYNALDO GUERRERO-CORNEJO
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ROBERTO FAUSTO VELASQUEZ QUIALA
Pine Prairie ICE Processing Center
1133 Hampton Dupre Road
Pine Prairie, LA 70576;
                     Case 1:20-cv-00852-CJN Document 1-2 Filed 03/30/20 Page 3 of 6

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia

                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
       Case 1:20-cv-00852-CJN Document 1-2 Filed 03/30/20 Page 4 of 6




                          FULL LIST OF PLAINTIFFS

NATIONAL IMMIGRATION PROJECT OF THE NATIONAL LAWYERS GUILD, on behalf
of its members,
2201 Wisconsin Ave NW, Suite 200
Washington, D.C. 20007;

AMERICAN IMMIGRATION LAWYERS ASSOCIATION, on behalf of its members,
1331 G Street, NW, Suite 300
Washington, D.C. 20005-3142;

IMMIGRATION JUSTICE CAMPAIGN, on behalf of its members,
1331 G Street, NW, Suite 200
Washington, D.C. 20005-3142;

ENRIQUE NAPOLES VAILLANT,
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ERNESTO RODRIGUEZ CEDENO,
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ARLETY ALIAGA-COBAS,
Eloy Detention Center
1705 E Hanna Rd
Eloy, AZ 85131;

REYNALDO GUERRERO-CORNEJO
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ROBERTO FAUSTO VELASQUEZ QUIALA
Pine Prairie ICE Processing Center
1133 Hampton Dupre Road
Pine Prairie, LA 70576;
                     Case 1:20-cv-00852-CJN Document 1-2 Filed 03/30/20 Page 5 of 6

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia

                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
       Case 1:20-cv-00852-CJN Document 1-2 Filed 03/30/20 Page 6 of 6




                          FULL LIST OF PLAINTIFFS

NATIONAL IMMIGRATION PROJECT OF THE NATIONAL LAWYERS GUILD, on behalf
of its members,
2201 Wisconsin Ave NW, Suite 200
Washington, D.C. 20007;

AMERICAN IMMIGRATION LAWYERS ASSOCIATION, on behalf of its members,
1331 G Street, NW, Suite 300
Washington, D.C. 20005-3142;

IMMIGRATION JUSTICE CAMPAIGN, on behalf of its members,
1331 G Street, NW, Suite 200
Washington, D.C. 20005-3142;

ENRIQUE NAPOLES VAILLANT,
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ERNESTO RODRIGUEZ CEDENO,
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ARLETY ALIAGA-COBAS,
Eloy Detention Center
1705 E Hanna Rd
Eloy, AZ 85131;

REYNALDO GUERRERO-CORNEJO
La Palma Correctional Center
5501 N. La Palma Road
Eloy, AZ 85131;

ROBERTO FAUSTO VELASQUEZ QUIALA
Pine Prairie ICE Processing Center
1133 Hampton Dupre Road
Pine Prairie, LA 70576;
